EXHIBIT 10 (xx)

 

THE BOEING COMPANY 2003 INCENTIVE STOCK PLAN

 

Section 1. Purpose of the Plan

 

The purpose of this 2003 Incentive Stock Plan (the “Plan”) is to attract, retain
and motivate employees, officers, consultants, agents, advisors and independent
contractors of The Boeing Company (the “Company”) by providing them the
opportunity to acquire a proprietary interest in the Company and to link their
interests and efforts to the long-term interests of the Company’s shareholders.

 

Section 2. Definitions

 

As used in the Plan,

 

“Award” means any Option, Stock Appreciation Right, Restricted Stock, Stock
Unit, Performance Share, Performance Unit, dividend equivalent, cash-based award
or other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” has the meaning set forth in Section 3.1.

 

“Common Stock” means the common stock, par value $5.00 per share, of the
Company.

 

“Company” means The Boeing Company, a Delaware corporation.

 

“Covered Employee” means a “covered employee” as that term is defined in Section
162(m)(3) of the Code or any successor provision.

 

“Disability” means “Disability” as defined by the Committee or the Company’s
vice president of compensation and benefits for purposes of the Plan or an Award
or in the instrument evidencing the Award or in a written employment or services
agreement between the Participant and the Company or a Related Company.

 

“Effective Date” has the meaning set forth in Section 18.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” means the average of the high and low per share trading
prices (or the average of the opening and closing prices, or the closing price,
if so determined by the Committee) for the Common Stock on the New York Stock
Exchange during regular session trading as reported to the Company by The Wall
Street Journal or such other source the Committee deems reliable for a single
trading day or an average of trading days not to exceed 30 days from the Grant
Date, at the Committee’s discretion.

 

“Grant Date” means the date on which the Committee completes the corporate
action authorizing the grant of an Award or such later date specified by the
Committee, provided that conditions to the exercisability or vesting of Awards
shall not defer the Grant Date.

 

“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined in Section 422 of
the Code or any successor provision.

 

“Layoff” means “Layoff” as defined by the Committee or the Company’s vice
president of compensation and benefits for purposes of the Plan or an Award or
in the instrument evidencing the Award or in a written employment or services
agreement between the Participant and the Company or a Related Company.

 

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

 

-1-



--------------------------------------------------------------------------------

“Nonrecurring Items” means nonrecurring items deemed not reflective of the
Company’s core operating performance, including, but not limited to, exogenous
events, acquisitions, divestitures, changes in accounting principles or
“extraordinary items” determined under generally accepted accounting principles.

 

“Option” means a right to purchase Common Stock granted under Section 7.

 

“Participant” means any eligible person as set forth in Section 5 to whom an
Award is granted.

 

“Performance Criteria” has the meaning set forth in Section 11.1.

 

“Performance Share” has the meaning set forth in Section 10.1.

 

“Performance Unit” has the meaning set forth in Section 10.2.

 

“Plan” means The Boeing Company 2003 Incentive Stock Plan.

 

“Related Company” means any entity that is directly or indirectly controlled by
the Company.

 

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 9, the rights of ownership of which may be subject to restrictions
prescribed by the Committee.

 

“Retirement” means “Retirement” as defined by the Committee or the Company’s
vice president of compensation and benefits for purposes of the Plan or an Award
or in the instrument evidencing the Award or in a written employment or services
agreement between the Participant and the Company or a Related Company.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Stock Appreciation Right” has the meaning set forth in Section 8.1.

 

“Stock Unit” means an Award granted under Section 9 denominated in units of
Common Stock.

 

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by a company acquired by the Company or with which the Company combines.

 

“Termination of Service,” unless otherwise defined by the Committee or the
Company’s vice president of compensation and benefits or in the instrument
evidencing the Award or in a written employment or services agreement, means a
termination of employment or service relationship with the Company or a Related
Company for any reason, whether voluntary or involuntary, including by reason of
death, Disability, Retirement or Layoff. Any question as to whether and when
there has been a Termination of Service for the purposes of an Award and the
cause of such Termination of Service shall be determined by the Company’s vice
president of compensation and benefits or by the Committee with respect to
officers subject to the reporting requirements of Section 16(a) of the
Securities Act, and such determination shall be final. Transfer of a
Participant’s employment or service relationship between wholly owned
subsidiaries of the Company, or between the Company and any wholly owned
subsidiaries of the Company, shall not be considered a Termination of Service
for purposes of an Award. Unless the Committee determines otherwise, a
Termination of Service shall be deemed to occur if the Participant’s employment
or service relationship is with an entity that has ceased to be a Related
Company.

 

-2-



--------------------------------------------------------------------------------

Section 3. Administration

 

3.1  

Administration of the Plan

 

The Plan shall be administered by the Compensation Committee of the Board;
provided, however, that with respect to nonemployee directors, the Plan shall be
administered by the Governance and Nominating Committee of the Board.
Notwithstanding the foregoing, the Board or the Compensation Committee may
delegate responsibility for administering the Plan with respect to designated
classes of eligible persons to different committees consisting of one or more
members of the Board, subject to such limitations as the Board or the
Compensation Committee deems appropriate, except with respect to benefits to
nonemployee directors and to officers subject to Section 16 of the Exchange Act
or officers who are or may be Covered Employees. Members of any committee shall
serve for such term as the Board may determine, subject to removal by the Board
at any time. To the extent consistent with applicable law, the Board or the
Compensation Committee may authorize one or more officers of the Company to
grant Awards to designated classes of eligible persons, within limits
specifically prescribed by the Board or the Committee; provided, however, that
no such officer shall have or obtain authority to grant Awards to himself or
herself or to any person subject to Section 16 of the Exchange Act. All
references in the Plan to the “Committee” shall be, as applicable, to the
Compensation Committee, the Governance and Nominating Committee, or any other
committee or any officer to whom the Board or the Compensation Committee has
delegated authority to administer the Plan.

 

3.2  

Administration and Interpretation by Committee

 

Except for the terms and conditions explicitly set forth in the Plan, the
Committee shall have full power and exclusive authority, subject to such orders
or resolutions not inconsistent with the provisions of the Plan as may from time
to time be adopted by the Board, to (a) select the eligible persons as set forth
in Section 5 to whom Awards may from time to time be granted under the Plan; (b)
determine the type or types of Award to be granted to each Participant under the
Plan; (c) determine the number of shares of Common Stock to be covered by each
Award granted under the Plan; (d) determine the terms and conditions of any
Award granted under the Plan; (e) approve the forms of agreements for use under
the Plan; (f) determine whether, to what extent and under what circumstances
Awards may be settled in cash, shares of Common Stock or other property or
canceled or suspended; (g) determine whether, to what extent and under what
circumstances cash, shares of Common Stock, other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant; (h) interpret and administer the Plan and any
instrument or agreement entered into under the Plan; (i) establish such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; (j) delegate ministerial duties to such of
the Company’s officers as it so determines; and (k) make any other determination
and take any other action that the Committee deems necessary or desirable for
administration of the Plan. Decisions of the Committee shall be final,
conclusive and binding on all persons, including the Company, any Participant,
any shareholder and any eligible person. A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.

 

Section 4. Shares Subject to the Plan

 

4.1  

Authorized Number of Shares

 

  (a)  

Subject to adjustment from time to time as provided in Section 15 and subject to
Section 4.1(b), the maximum number of shares of Common Stock available for
issuance under the Plan shall be 30 million.

 

  (b)  

The Board, in its sole discretion, may increase the aggregate number of shares
of Common Stock available for issuance under this Section 4.1 by up to three
million shares in the event the Company acquires any other corporation or
business entity and the Company agrees to substitute Awards for the acquired
entity’s obligations for outstanding stock options or stock grant commitments or
otherwise grants Awards to individuals in connection with such acquisition.

 

 

-3-



--------------------------------------------------------------------------------

4.2  

Share Usage

 

  (a)  

Shares of Common Stock covered by an Award shall not be counted as used unless
and until they are actually issued and delivered to a Participant. If any Award
lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are reacquired by the Company, the shares subject to
such Awards and the reacquired shares shall again be available for issuance
under the Plan. Any shares of Common Stock (i) tendered by a Participant or
retained by the Company as full or partial payment to the Company for the
purchase price of an Award or to satisfy tax withholding obligations in
connection with an Award, (ii) covered by an Award that is settled in cash, or
(iii) reacquired by the Company on the open market using cash proceeds received
by the Company from the exercise of Options shall be available for Awards under
the Plan. The number of shares available for issuance under the Plan shall not
be reduced to reflect any dividends or dividend equivalents that are reinvested
into additional shares or credited as additional Restricted Stock, Stock Units,
Performance Shares or Performance Units. All shares issued under the Plan may be
either authorized and unissued shares or issued shares reacquired by the
Company.

 

  (b)  

The Committee shall have the authority to grant Awards as an alternative to or
as the form of payment for grants or rights earned or due under other
compensation plans or arrangements of the Company.

 

  (c)  

Notwithstanding the foregoing, the maximum number of shares that may be issued
upon the exercise of Incentive Stock Options shall equal the aggregate share
number stated in Section 4.1, subject to adjustment as provided in Section 15;
and provided, further, that for purposes of Section 4.3, any such shares shall
be counted in accordance with the requirements of Section 162(m) of the Code.

 

4.3  

Limitations

 

  (a)  

Subject to adjustment as provided in Section 15, no Participant shall be
eligible to receive in any one calendar year Awards relating to more than two
million shares of Common Stock.

 

  (b)  

Subject to adjustment as provided in Section 15, the aggregate number of shares
that may be issued pursuant to Awards granted under the Plan (other than Awards
of Options or Stock Appreciation Rights) that are not (i) subject to
restrictions based on the satisfaction of specified performance goals or (ii)
granted in lieu of the payment of performance-based cash incentive awards shall
not exceed six million.

 

  (c)  

Subject to adjustment as provided in Section 15, the aggregate number of shares
that may be issued pursuant to Awards granted under the Plan (other than Awards
of Options or Stock Appreciation Rights) that contain no restrictions or
restrictions based solely on continuous employment or services for less than
three years (except where Termination of Service occurs by reason of death,
Retirement, Disability or Layoff) shall not exceed 1.5 million.

 

Section 5. Eligibility

 

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities. The above are “eligible
persons.”

 

Section 6. Awards

 

6.1 Form and Grant of Awards

 

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone, in addition to or in tandem with any other type of Award.

 

-4-



--------------------------------------------------------------------------------

6.2 Evidence of Awards

 

Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the
Committee shall deem advisable and that are not inconsistent with the Plan.

 

6.3  

Deferrals

 

The Committee may permit or require a Participant to defer receipt of the
payment of any Award. If any such deferral election is permitted or required,
the Committee, in its sole discretion, shall establish rules and procedures for
such payment deferrals, which may include the grant of additional Awards or
provisions for the payment or crediting of interest or dividend equivalents,
including converting such credits to deferred stock unit equivalents.

 

Section 7. Options

 

7.1  

Grant of Options

 

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

 

7.2  

Option Exercise Price

 

The exercise price for shares purchased under an Option shall be as determined
by the Committee, but shall not be less than 100% of the Fair Market Value of
the Common Stock for the Grant Date, except in the case of Substitute Awards. In
no event shall the Committee, without the prior approval of the Company’s
shareholders, cancel any outstanding Option for the purpose of reissuing the
Option to the Participant at a lower exercise price or reduce the exercise price
of an outstanding Option.

 

7.3  

Term of Options

 

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be as
established for that Option by the Committee or, if not so established, shall be
ten years from the Grant Date.

 

7.4  

Exercise of Options

 

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.

 

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery as directed by the
Company to the Company or a brokerage firm designated or approved by the Company
of a written stock option exercise agreement or notice, in a form and in
accordance with procedures established by the Committee, setting forth the
number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement, if
any, and such representations and agreements as may be required by the
Committee, accompanied by payment in full as described in Section 7.5. An Option
may be exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Committee.

 

7.5  

Payment of Exercise Price

 

The exercise price for shares purchased under an Option shall be paid in full as
directed by the Company to the Company or a brokerage firm designated or
approved by the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased. Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Committee for that
purchase, which forms may include: (a) check; (b) wire transfer; (c) tendering
by attestation shares of Common Stock already owned by the Participant that on
the day prior to the exercise date have a Fair Market Value equal to the
aggregate exercise price of the shares being purchased under the Option; (d) to
the extent permitted by applicable law, delivery of a properly executed exercise
notice,

 

 

-5-



--------------------------------------------------------------------------------

together with irrevocable instructions to a brokerage firm designated or
approved by the Company to deliver promptly to the Company the aggregate amount
of sale or loan proceeds to pay the Option exercise price and any tax
withholding obligations that may arise in connection with the exercise, all in
accordance with the regulations of the Federal Reserve Board; or (e) such other
consideration as the Committee may permit in its sole discretion.

 

7.6  

Post-Termination Exercise

 

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time.

 

7.7  

Incentive Stock Options

 

The terms of any Incentive Stock Options shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision, and any
regulations promulgated thereunder. Individuals who are not employees of the
Company or one of its parent or subsidiary corporations (as such terms are
defined for purposes of Section 422 of the Code) may not be granted Incentive
Stock Options. To the extent that the aggregate Fair Market Value of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year exceeds $100,000 or, if
different, the maximum limitation in effect at the time of grant under the Code
(the Fair Market Value being determined as of the Grant Date for the Option),
such portion in excess of $100,000 shall be treated as Nonqualified Stock
Options.

 

Section 8. Stock Appreciation Rights

 

8.1  

Grant of Stock Appreciation Rights

 

The Committee may grant stock appreciation rights (“Stock Appreciation Rights”
or “SARs”) to Participants at any time. An SAR may be granted in tandem with an
Option or alone (“freestanding”). The grant price of a tandem SAR shall be equal
to the exercise price of the related Option, and the grant price of a
freestanding SAR shall be equal to the Fair Market Value of the Common Stock for
the Grant Date or a period of days not to exceed 30 days prior to and/or after
the Grant Date. An SAR may be exercised upon such terms and conditions and for
the term as the Committee determines in its sole discretion; provided, however,
that, subject to earlier termination in accordance with the terms of the Plan
and the instrument evidencing the SAR, the term of a freestanding SAR shall be
as established for that SAR by the Committee or, if not so established, shall be
ten years, and in the case of a tandem SAR, (a) the term shall not exceed the
term of the related Option and (b) the tandem SAR may be exercised for all or
part of the shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option, except that the tandem
SAR may be exercised only with respect to the shares for which its related
Option is then exercisable.

 

8.2  

Payment of SAR Amount

 

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying: (a) the difference
between the Fair Market Value of the Common Stock for the date of exercise over
the grant price by (b) the number of shares with respect to which the SAR is
exercised. At the discretion of the Committee, the payment upon exercise of an
SAR may be in cash, in shares of equivalent value, in some combination thereof
or in any other manner approved by the Committee in its sole discretion.

 

Section 9. Restricted Stock and Stock Units

 

9.1  

Grant of Restricted Stock and Stock Units

 

The Committee may grant Restricted Stock and Stock Units on such terms and
conditions and subject to such repurchase or forfeiture restrictions, if any
(which may be based on continuous service with the Company or a Related Company
or the achievement of any of the Performance Criteria set forth in Section
11.1), as the Committee shall determine in its sole discretion, which terms,
conditions and restrictions shall be set forth in the instrument evidencing the
Award.

 

-6-



--------------------------------------------------------------------------------

9.2  

Issuance of Shares

 

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13, (a)
the shares of Restricted Stock covered by each Award of Restricted Stock shall
become freely transferable by the Participant, and (b) Stock Units shall be paid
in cash, shares of Common Stock or a combination of cash and shares of Common
Stock as the Committee shall determine in its sole discretion. Any fractional
shares subject to such Awards shall be paid to the Participant in cash.

 

9.3  

Dividends and Distributions

 

Participants holding shares of Restricted Stock or Stock Units may, if the
Committee so determines, be credited with dividends paid with respect to the
underlying shares or dividend equivalents while they are so held in a manner
determined by the Committee in its sole discretion. The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, shares of Common
Stock, Restricted Stock or Stock Units.

 

9.4  

Waiver of Restrictions

 

Notwithstanding any other provisions of the Plan, the Committee, in its sole
discretion, may waive the repurchase or forfeiture period and any other terms,
conditions or restrictions on any Restricted Stock or Stock Unit under such
circumstances and subject to such terms and conditions as the Committee shall
deem appropriate; provided, however, that the Committee may not adjust
performance goals for any Restricted Stock or Stock Unit intended to be exempt
under Section 162(m) of the Code for the year in which the Restricted Stock or
Stock Unit is settled in such a manner as would increase the amount of
compensation otherwise payable to a Participant.

 

Section 10. Performance Shares and Performance Units

 

10.1  

Grant of Performance Shares

 

The Committee may grant Awards of performance shares (“Performance Shares”) and
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares, the length of the performance period
and the other terms and conditions of each such Award. Each Award of Performance
Shares shall entitle the Participant to a payment in the form of shares of
Common Stock upon the attainment of performance goals and other terms and
conditions specified by the Committee. Notwithstanding satisfaction of any
performance goals, the number of shares issued under an Award of Performance
Shares may be adjusted on the basis of such further consideration as the
Committee shall determine in its sole discretion. However, the Committee may
not, in any event, increase the number of shares earned upon satisfaction of any
performance goal by any Covered Employee. The Committee, in its sole discretion,
may make a cash payment equal to the Fair Market Value of the Common Stock
otherwise required to be issued to a Participant pursuant to an Award of
Performance Shares. It is generally expected that the Committee will exercise
its discretion to make cash settlements of Awards of Performance Shares only
with respect to Awards granted to Participants in countries other than the
United States.

 

10.2  

Grant of Performance Units

 

The Committee may grant Awards of performance units (“Performance Units”) and
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units shall entitle the Participant to a payment in cash
upon the attainment of performance goals and other terms and conditions
specified by the Committee. Notwithstanding the satisfaction of any performance
goals, the amount to be paid under an Award of Performance Units may be adjusted
on the basis of such further consideration as the Committee shall determine in
its sole discretion.

 

-7-



--------------------------------------------------------------------------------

However, the Committee may not, in any event, increase the amount earned under
Awards of Performance Units upon satisfaction of any performance goal by any
Covered Employee, and the maximum amount earned by such Covered Employee in any
calendar year may not exceed $3,000,000. The Committee, in its discretion, may
substitute actual shares of Common Stock for the cash payment otherwise required
to be made to a Participant pursuant to a Performance Unit.

 

Section 11. Performance Criteria

 

11.1  

Awards Subject to Performance Goals

 

Awards of Restricted Stock, Stock Units, Performance Shares, Performance Units
and other Awards made pursuant to the Plan may be made subject to the attainment
of performance goals relating to one or more of the following business criteria
within the meaning of Section 162(m) of the Code: profits (including, but not
limited to, profit growth, net operating profit or economic profit);
profit-related return ratios; return measures (including, but not limited to,
return on assets, capital, equity or sales); cash flow (including, but not
limited to, operating cash flow, free cash flow or cash flow return on capital);
earnings (including, but not limited to, net earnings, earnings per share, or
earnings before or after taxes); net sales growth; net income (before or after
taxes, interest, depreciation and/or amortization); gross or operating margins;
productivity ratios; share price (including, but not limited to, growth measures
and total shareholder return); expense targets; margins; operating efficiency;
customer satisfaction; and working capital targets (“Performance Criteria”).
Performance Criteria may be stated in absolute terms or relative to comparison
companies or indices to be achieved during a period of time.

 

11.2  

Use and Calculation of Performance Criteria

 

Any Performance Criteria may be used to measure the performance of the Company
as a whole or any business unit of the Company. Any Performance Criteria may
include or exclude Nonrecurring Items. Performance Criteria shall be calculated
in accordance with the Company’s financial statements or generally accepted
accounting principles, or under a methodology established by the Committee prior
to the issuance of an Award that is consistently applied and identified in the
audited financial statements, including footnotes, or the Management’s
Discussion and Analysis section of the Company’s annual report. The Committee
may not in any event increase the amount of compensation payable to a Covered
Employee upon the satisfaction of any Performance Criteria.

 

Section 12. Other Stock or Cash-Based Awards

 

In addition to the Awards described in Sections 7 through 10, and subject to the
terms of the Plan, the Committee may grant other incentives payable in cash or
in shares of Common Stock under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate.

 

Section 13. Withholding

 

The Company may require the Participant to pay to the Company the amount of (a)
any taxes that the Company is required by applicable federal, state, local or
foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”). The
Company shall not be required to issue any shares of Common Stock under the Plan
until such tax withholding obligations and other obligations are satisfied.

 

The Committee may permit or require a Participant to satisfy all or part of his
or her tax withholding obligations and other obligations by (a) paying cash to
the Company, (b) having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant, (c) having
the Company withhold a number of shares of Common Stock that would otherwise be
issued to the Participant (or become vested in the case of Restricted Stock)
having a Fair Market Value equal to the tax withholding

 

-8-



--------------------------------------------------------------------------------

obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations.

 

Section 14. Assignability

 

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by the Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except that to the extent permitted by the Committee, in its
sole discretion, a Participant may designate one or more beneficiaries on a
Company-approved form who may receive payment under an Award after the
Participant’s death. During a Participant’s lifetime, an Award may be exercised
only by the Participant.

 

Section 15. Adjustments

 

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to shareholders other than a normal cash dividend or
other change in the Company’s corporate or capital structure results in (a) the
outstanding shares of Common Stock, or any securities exchanged therefore or
received in their place, being exchanged for a different number or kind of
securities of the Company or of any other company or (b) new, different or
additional securities of the Company or of any other company being received by
the holders of shares of Common Stock, then the Committee shall make
proportional adjustments in (i) the maximum number and kind of securities
available for issuance under the Plan; (ii) the maximum number and kind of
securities issuable as Incentive Stock Options as set forth in Section 4.2;
(iii) the maximum number and kind of securities that may be issued to an
individual in any one calendar year as set forth in Section 4.3; (iv) the
maximum number and kind of securities that may be made subject to the different
types of Awards available under the Plan; and (v) the number and kind of
securities that are subject to any outstanding Award and the per share price of
such securities, without any change in the aggregate price to be paid therefor.

 

The determination by the Committee as to the terms of any of the foregoing
adjustments shall be conclusive and binding.

 

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.

 

Section 16. Amendment and Termination

 

16.1  

Amendment, Suspension or Termination of the Plan

 

The Board or the Compensation Committee of the Board may amend, suspend or
terminate the Plan or any portion of the Plan at any time and in such respects
as it shall deem advisable; provided, however, that, to the extent required by
applicable law, regulation or stock exchange rule, shareholder approval shall be
required for any amendment to the Plan.

 

16.2  

Term of the Plan

 

Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten years after the earlier of (a) the adoption of the Plan by the Board
and (b) the Effective Date.

 

-9-



--------------------------------------------------------------------------------

16.3  

Consent of Participant

 

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a “modification” that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to Section
15 shall not be subject to these restrictions.

 

Section 17. General

 

17.1  

No Individual Rights

 

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

 

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

 

17.2  

Issuance of Shares

 

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

 

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made. The Company may issue certificates for shares with such
legends and subject to such restrictions on transfer and stop-transfer
instructions as counsel for the Company deems necessary or desirable for
compliance by the Company with federal, state and foreign securities laws. The
Company may also require such other action or agreement by the Participants as
may from time to time be necessary to comply with applicable securities laws.

 

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 

17.3  

Indemnification

 

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit or
proceeding against him or her; provided, however, that he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf, unless
such loss, cost, liability or expense is a result of his or her own willful
misconduct or except as expressly provided by statute.

 

-10-



--------------------------------------------------------------------------------

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify them or hold
them harmless.

 

17.4  

No Rights as a Shareholder

 

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment or services agreement, no Option or Award
denominated in units shall entitle the Participant to any cash dividend, voting
or other right of a shareholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.

 

17.5  

Compliance With Laws and Regulations

 

Notwithstanding anything in the Plan to the contrary, the Committee, in its sole
discretion, may bifurcate the Plan so as to restrict, limit or condition the use
of any provision of the Plan to Participants who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Participants. Additionally, in
interpreting and applying the provisions of the Plan, any Option granted as an
Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of Section
422 of the Code.

 

17.6  

Participants in Other Countries

 

The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with provisions of the
laws of other countries in which the Company or any Related Company may operate
to ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to comply with applicable foreign laws and to meet
the objectives of the Plan.

 

17.7  

No Trust or Fund

 

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

17.8  

Successors

 

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

17.9  

Severability

 

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

17.10  

Choice of Law

 

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Illinois without
giving effect to principles of conflicts of law.

 

-11-



--------------------------------------------------------------------------------

Section 18. Effective Date

 

The Plan shall become effective (the “Effective Date”) immediately following
shareholder approval of the Plan on April 28, 2003.

 

-12-